ORDER
PER CURIAM.
The Second Injury Fund (hereinafter, “SIF”) appeals from the award of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) finding SIF liable for permanent total disability benefits paid in favor of Billy Baker (hereinafter, “Claimant”). In SIF’s sole point on appeal, it argues Claimant failed to meet his burden of establishing he was not employable in the open labor market, and as a result, the award of permanent total disability was not supported by substantial and competent evidence.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission’s decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).